Citation Nr: 0531545	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-07 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
organic brain syndrome.  

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
organic brain syndrome.  

3.  Entitlement to service connection for a right arm 
disability, to include as secondary to service-connected 
organic brain syndrome.  

4.  Entitlement to service connection for a left leg 
disability, to include as secondary to service-connected 
organic brain syndrome.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
October 1945.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1996 rating decision, 
in which the RO in Washington, D.C. denied, inter alia, the 
veteran's claims for service connection for cervical spine 
disability, for lumbar spine disability, for right arm 
disability, and left leg disability, to include as secondary 
to service-connected organic brain syndrome.  The veteran 
filed a notice of disagreement (NOD) in March 1997, and the 
RO issued a statement of the case (SOC) in May 1997.  

In October 1997, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  A supplemental statement of the case (SSOC) was 
issued in March 1998.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
May 1998.  

In April 2003, the Board remanded the veteran's claims to the 
RO for additional development.  After completing the 
requested development, the RO continued its denial of the 
veteran's claims (as reflected in the May 2005 SSOC), and 
returned these matters to the Board.  

As a final preliminary matter, the Board notes that, in a May 
1998 statement, the veteran contended that he suffered damage 
to nerves in his lumbar spine as a result of being shot off a 
tank by enemy aircraft gun fire.  As this matter has not been 
adjudicated by the RO, it is not before the Board, and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran has asserted, and has submitted a "buddy" 
statement supporting, the occurrence of an injury to his back 
during service.  

3.  Competent medical opinion has indicated, at a minimum, 
that the veteran's current cervical spine and lumbar spine 
disabilities-cervical and lumbar spine degenerative joint 
and disc disease-are, at least as likely as not, related, at 
least in part, to the in-service fall from a tank.  

4.  Competent medical opinion has suggested that the 
veteran's right arm/hand tremors are secondary to service-
connected organic brain syndrome.  

5.  The veteran has been diagnosed with lumbar spine 
disability with associated radiculopathy and peripheral 
vascular disease secondary to nonservice-connected diabetes 
mellitus; there is no competent medical evidence of any 
separate and distinct disability of the leg left leg to which 
the veteran's complaints of left leg numbness and weakness 
have been, or can be, attributed and upon which a grant of 
service connection can be predicated..  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for cervical spine 
degenerative joint and disc disease are met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for lumbar spine degenerative 
joint and disc disease are met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for right arm/hand tremors, 
as secondary to service-connected organic brain syndrome, are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).  

4.  The criteria for service connection for a left leg 
disability, to include as secondary to service-connected 
organic brain syndrome, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

For the reasons expressed in more detail below, and in view 
of the Board's favorable disposition of the claims for 
service connection for cervical spine disability, for lumbar 
spine disability, and for right arm disability, the Board 
finds that all notification and development action needed to 
fairly adjudicate these claims has been accomplished.  

With respect to the claim for service connection for a left 
leg disability, to include as secondary to service-connected 
organic brain syndrome, the Board finds that, considering the 
record in light of the duties imposed by the VCAA and its 
implementing regulations, all notification and development 
action needed to render a fair decision on the claim has been 
accomplished.  

Through May and September 2003 notice letters, a May 1997 
SOC, as well as SSOCs in March 1998, October 2002, and April 
2005, the RO notified the veteran and his representative of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May and September 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In these letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as in regards to VA's notice requirements, the Board 
notes that, in the decision of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the appellant of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the first 
three content of notice requirements clearly have been met in 
this case.  With respect to the fourth requirement, the Board 
notes that the veteran has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
claim.  However, in the May 2003 notice letter, the veteran 
was advised that he could submit statements from other 
individuals pertaining to his physical condition.  
Furthermore, the veteran has submitted evidence in support of 
his claim.  Thus, it can logically be presumed that the 
veteran is on notice that he should submit all pertinent 
evidence in his possession that pertains to his claim.  As 
such, and on these facts, the RO's omission is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the December 1996 rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the veteran's 
claim was fully developed at the time of the most recent 
adjudication, as reflected in the April 2005 SSOC.  

As indicated above, the May 1997 SOC as well as the March 
1998, October 2002, and April 2005 SSOCs notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the May and September 2003 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  After the notice 
letters, SOC, and SSOCs (to include the April 2003 Board 
remand), the veteran was afforded an opportunity to respond.  
The veteran has not identified any medical treatment 
providers from whom he wished the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim for service connection for a left leg disability, to 
include as secondary to service-connected organic brain 
syndrome.  The veteran's service medical records have been 
obtained and associated with the claims file.  The veteran's 
medical treatment records from the VA Medical Center (VAMC) 
in Wilkes-Barre, Pennsylvania, have also been obtain and 
associated with the claims file, as have medical records from 
private treatment providers, to include Wilkes-Barre General 
Hospital, Wyoming Valley Health Care System, Patrick 
Kerrigan, D.O, and Michael Adler, M.D.  The Board also points 
out that the veteran has testified and submitted evidence in 
support of his claim.  Neither the veteran nor his 
representative has alluded to, and the record does not 
otherwise establish, the existence of any documents other 
than those addressed above that would aid in substantiating 
the claim.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim for service 
connection for a left leg disability, to include as secondary 
to service-connected organic brain syndrome, is harmless.  
See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on any of the claims on appeal.  

II.  Background 

The veteran's WD AGO Form 53-55 (Enlisted Record and Report 
of Separation) reflects that veteran's service with Company 
C, 127th Armored Ordnance Maintenance Battalion.  The Form 
53-55 reflects those battles and campaigns the veteran 
participated in were Normandy, Northern France, Ardennes, 
Rhineland, and Central Europe.  The veteran was not noted as 
having received any wounds in action or any combat-related 
decorations or citations.  

Service medical records reflect that in November 1942, the 
veteran sustained blunt force head trauma due to a truck 
accident while on active duty.  As a result of that accident, 
the veteran was service-connected and ultimately assigned a 
100 percent disability rating for organic brain syndrome, 
effective December 19, 1980.  There is no record of 
complaints, findings, or diagnosis of any left leg 
disability.  

A VA hospital summary, dated from March 1979 to April 1979, 
reflects a diagnosis of cervical spondylosis secondary to 
trauma sustained in service.  

A report of a March 1983 electromyographic (EMG) study 
reflects findings that were suggestive of a mild degree of 
nerve root injury in the right L3 and L5-S1 area.  

The report of a July 1996 VA examination reflects the 
veteran's complaints that his left leg tended to give way 
causing him to fall.  He indicated that the left leg did not 
feel "there" at times and that this causes it to give way.  
The examiner's impression was that the veteran's left leg 
pain appeared to be related to a problem in the lumbar area.  
The examiner also diagnosed the veteran with a mild, tension-
type tremor of the right hand.  

In August 1996, the RO received a "buddy" statement from 
D.H., who reportedly served with the veteran in Company C of 
the 127th Armored Ordnance Maintenance Battalion.  D.H. noted 
that at the time of the injury, he was firing a 50-caliber 
machine gun at enemy aircraft from a tank retriever vehicle, 
while the veteran was doing the same from a tank.  D.H. 
reported that he witnessed the veteran slip and fall off the 
tank to the ground.  Thereafter, a group of men gathered 
around the veteran, picked him up and carried him away.  D.H. 
reportedly continued to fire his machine gun at the enemy 
aircraft.   

An October 1997 report of medical examination from Dr. 
Kerrigan, reflects diagnoses to include severe peripheral 
neuropathy of the lower extremities; advanced osteoarthritis 
of the cervical spine, lumbosacral spine, and knees; spinal 
stenosis of the lumbosacral spine; and cervical spondylosis, 
trauma induced.  Dr. Kerrigan noted that the veteran was 
prone to paresthesias as well as numbness down the lower 
extremities.  He indicated that previous EMGs had documented 
radiculopathy in the lower extremities.  Dr. Kerrigan opined 
that the veteran's neurological and musculoskeletal problems 
were trauma induced and military related.  

In a May 1998 statement, the veteran reported that he had not 
fallen off a tank but had been knocked off when his 50-
caliber machine gun had been hit by enemy aircraft gun fire.  

An April 200l report of a VA discharge summary reflects 
diagnoses of degenerative joint and disc disease of the 
cervical spine and lumbar spine.  A report of a July 2001 
evaluation of the veteran by Dr. Adler reflects a finding 
that the veteran had long standing diabetes mellitus with 
complications including retinopathy, neuropathy, and 
peripheral vascular disease.  

A report of a July 2004 VA examination reflects the 
examiner's review of the claims file, and consideration of 
his reported history.  Following clinical evaluation of the 
veteran, the examiner noted that the veteran had a resting 
tremor of the right upper extremity.  In his impression, the 
examiner noted that the veteran's complaint of a weak left 
leg was secondary to his lumbar spine disability and 
radiculopathy, and that the veteran's right upper extremity 
tremors were secondary to his neurological problems (which, 
apparently, was a reference to organic brain syndrome).  
Furthermore, the examiner opined that, if the veteran's 
reported fall from a tank in service could be verified, the 
veteran's conditions, to include his cervical and lumbar 
spine disabilities, were as likely as not related to service 
or service-related disabilities.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A.	Cervical Spine, Lumbar Spine, and Right Arm Disabilities

Initially, the Board notes that, in this appeal, the 
veteran's account of his reported fall from a tank is not 
specifically documented in his service records.  The Board 
notes, however, that the veteran is competent to assert the 
occurrence of such an in-service incident.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Moreover, as the Board 
finds that the claimed incident is supported by a buddy 
statement, and is also consistent with the places, types, and 
circumstances of the veteran's service as shown by his 
service record (WD AGO Form 53-55).  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  Thus, the Board accepts as credible 
the veteran's assertion that he fell off a tank while firing 
a machine gun at enemy aircraft.  

As regards the question of current disabilities, the Board 
notes that the veteran has been diagnosed with degenerative 
joint and disc disease of the cervical spine and the lumbar 
spine.  Furthermore, competent medical evidence has, at a 
minimum, indicated that there is, at least as likely as not a 
medical relationship between current cervical spine 
disability and service, in part, based on the reported fall 
from a tank and/or his in-service truck accident.  Likewise, 
lumbar spine disability has likewise been related, at least, 
in part, to the veteran's fall from a tank.  Thus, at a 
minimum, the competent medical evidence suggests a nexus 
between the veteran's current cervical spine and lumbar spine 
disabilities and service, and there is no competent evidence 
or opinion specifically attributing any disability to any 
other source.  

Likewise, with respect to the veteran's claimed right arm 
disability, the Board notes that the veteran has been 
diagnosed with right arm/hand tremors.  The examiner in July 
2004 opined that these tremors were secondary to the 
veteran's "neurological problems," which was an apparent 
reference to the later-identified organic brain syndrome.  
The competent medical evidence indicates the existence of a 
medical relationship between the veteran's current right arm 
disability-specifically, tremors-and  his service-connected 
organic brain syndrome, and there is no competent evidence or 
opinion attributing the right arm/hand tremors to any other 
source.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In view of the foregoing, and affording the veteran the 
benefit of the doubt as to each claim, the Board finds that 
the criteria for service connection for cervical and lumbar 
spine disabilities, and the criteria for secondary service 
connection for right arm disability, are met.  

B.  Left Leg Disability

The Board notes that the veteran's claim regarding a left leg 
disability specifically concerns complaints of left leg 
numbness and weakness.  In a May 1998 statement, in 
particular, the veteran claimed that his left leg symptoms 
were related to nerve damage from a low back injury.  

The Board notes, however, that Congress has limited 
entitlement to service connection to disability-not 
symptoms.  See 38 U.S.C.A. § 1110.  As noted above, the 
veteran is being service connection for lumbar spine 
degenerative joint and disc disease-which is lumber spine 
disability with associated radiculopathy, to which at least 
two physicians have attributed the veteran's complaints.  The 
veteran also has been assessed with peripheral vascular 
disease, secondary to nonservice-connected diabetes 
mellitus-another possible source for the veteran's 
complaints.  In any event, notwithstanding any medical 
suggestion as to the source of the veteran's symptoms 
(complaints), the fact remains that there is no competent 
evidence of any separate and distinct left leg disability to 
which the veteran's complaints have or can be attributed, and 
upon which a grant of service connection for left leg 
disability can be predicated.  In other words, the competent 
evidence presents no basis for a grant of service connection 
for the veteran's left leg complaints.  

The Board does not doubt the sincerity of the veteran's 
belief that he has a current left leg disability, manifested 
by numbness and weakness, and that such disability is related 
to service or to service-connected disability(ies).  However, 
as a layperson without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on such a medical matter.  See Bostain v. West, v. 
West, 11 Vet. 124, App. 124, 127 (1998) (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, where, as here, the 
claim for service connection turns on a medical matter, the 
veteran's unsupported assertions, without more, simply cannot 
provide a basis for a grant of service connection.  Id. 

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a left leg disability, to 
include as secondary to service-connected organic brain 
syndrome, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as competent medical evidence 
simply does not support the veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for cervical spine degenerative joint and 
disc disease is granted.  

Service connection for a lumbar spine degenerative joint and 
disc disease is granted.  

Service connection for a right arm/hand tremors, as secondary 
to service-connected organic brain syndrome, is granted.  

Service connection for a left leg disability, to include as 
secondary to service-connected organic brain syndrome, is 
denied.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


